Citation Nr: 0307082	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for cold injury 
residuals of the right foot, evaluated as 30 percent 
disabling prior to May 3, 2000.

2.  Entitlement to an increased rating for cold injury 
residuals of the left foot, evaluated as 30 percent disabling 
prior to May 3, 2000.

3.  Entitlement to an increased rating for cold injury 
residuals of the right foot, evaluated as 30 percent 
disabling with a separate 10 percent rating for peripheral 
neuropathy as of May 3, 2000.

4.  Entitlement to an increased rating for cold injury 
residuals of the left foot, evaluated as 30 percent disabling 
with a separate 10 percent rating for peripheral neuropathy 
as of May 3, 2000.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision issued by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2000 correspondence, the veteran requested a 
hearing before a Veterans Law Judge, formerly known as a 
Member of the Board.  The veteran was scheduled for a 
videoconference hearing for March 7, 2003.  He was notified 
of the time, date, and location of the scheduled hearing via 
letter in January 2003.  In February 2003, the veteran 
submitted a statement that withdrew in writing his request 
for a hearing.  See 38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims have been developed and obtained, and 
all due process concerns have been addressed.  

2.  The rating criteria for evaluating cold injury residuals 
were changed during the course of this claim.  Neither 
version of the criteria is more favorable to the veteran.

3.  The veteran's cold injury residuals to the right and left 
feet are manifested by peripheral vascular disease (muscle 
cramps), warm skin with good texture and without ulceration 
or calluses, hair loss to the mid-shin down bilaterally, no 
evidence of fungal disease on the soles of the feet, no 
evidence of muscles wasting, and the ability to stand on his 
toes and heels with the assistance of the arms' balance, claw 
toes, and no pain on manipulation of the joints but there was 
some stiffness in the toe joints.  Radiographic evidence of 
record reveals no gross osseous, joint, or soft tissue 
abnormalities of either foot.

4.  The veteran's peripheral neuropathy of the left and right 
foot is manifested by decreased sensation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for cold injury residuals of the right foot have not 
been met during the pendency of this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.14, 4.68, 4.104, Diagnostic Code 7122, (2002); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

2.  The criteria for a disability rating in excess of 30 
percent for cold injury residuals of the left foot have not 
been met during the pendency of this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.14, 4.68, 4.104, Diagnostic Code 7122, (2002); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

3.  The criteria for a 10 percent disability rating, but no 
more, for peripheral neuropathy of the right foot have been 
met prior to May 3, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.20, 4.68, 4.104, 
Diagnostic Code 7122, 4.124a, Diagnostic Code 8525 (2002); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

4.  The criteria for a 10 percent disability rating, but no 
more, for peripheral neuropathy of the left foot have been 
met prior to May 3, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.20, 4.68, 4.104, 
Diagnostic Code 7122, 4.124a, Diagnostic Code 8525 (2002); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is needed to substantiate the claim.  38 
U.S.C. § 5103 (West 2002).  VCAA also requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West 2002).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in February 2001.  The 
February 2001 letter further notified the veteran that while 
VA would assist him, it was still his responsibility to make 
sure VA received the evidence.  In a December 2001 letter, he 
was specifically requested to provide VA with sufficient 
information so that requests for evidence from private 
physicians could be made on his behalf.  He was notified of 
the laws and regulations pertinent to his increased rating 
claim, including the prior and revised rating criteria, in 
the December 1998 Statement of the Case (SOC) and September 
2001 Supplemental SOC (SSOC).  A rating decision issued in 
September 2001 specifically informed the veteran of the 
amputation rule.  The Board finds that VA's duty to notify 
has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA examination in June 
2000.  See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting 
reports, inclusive of the February 2001 addendum, have been 
obtained.  Additionally, private medical records and VA 
treatment records have been associated with his claims file.  
In September 2001 correspondence, the veteran chronicled 
operations that he had on his right and left feet from 1963 
to 1998.  The records from the 1998 operation are of record.  
As it is the veteran's current level of disability which is 
of importance for his increased rating claims, the Board 
finds that proceeding to adjudicate the veteran's claim 
without the operation reports from 1963 to 1982 are not 
prejudicial to his claim.  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Summary of the Evidence

A May 1998 VA examination report reflects that the veteran 
had to have four surgeries to remove growths formed in the 
feet secondary to dead tissues.  His feet were cool, clammy, 
atrophic, and hairless.  The nails were normal and the feet 
were hyperesthetic to sensation with atrophy of the 
metatarsophalangeal joints and cocked up toes.  There was no 
pain on manipulation of the joints, but was some stiffness in 
the toe joints.  The examination report specifically 
indicates that there was no pes planus or digit loss.  The 
dorsal pedis pulses were full, and the skin was shiny, 
atrophic and pale with the toes being pink, which signified 
vascular compromise.  A May 1998 VA radiology report reflects 
that there were no gross osseous or joint or soft tissue 
abnormalities of either foot.  A May 1998 VA consultation 
record contains an impression of peripheral neuropathy.

A June 1998 private medical record reflects that the veteran 
was doing well except for some pain on the left lateral 
aspect of his foot, which the veteran stated was painful and 
red at times.  The veteran also indicated that he walked two 
miles a day and stated that his feet felt somewhat warmer and 
were not as bad as before he started Trental.  A June 1998 
private X-ray report reflects that no bone or joint 
abnormalities of the left foot were evident.  Additional 
private medical records reflect that the veteran underwent 
surgery in September 1998 to excise a traumatic cyst of the 
dorsum of the left foot.  A September 1998 letter, from David 
W. Bomboy, M.D., reflects that the private physician felt 
that the veteran's cold injury residuals of the left foot 
should be increased to 40 percent.

A November 1998 VA medical record reflects that the veteran 
had early claw toes with no other osseous deformity.

A July 1999 VA medical record reflects that the veteran had 
chronic pain in both feet, decreased sensation of the feet 
and limited dorsiflexion.  A January 2000 VA medical record 
reflects arthralgias, myalgias, joint 
pain/swelling/stiffness, and no weakness of the knees, 
shoulders and feet.

A May 2000 letter from Vinay Kumar, M.D., to Johnny R. 
Bullock, Jr., M.D., reflects that the veteran had pain in 
both lower extremities, with cramping pain and swelling.  The 
letter reflects that physical examination of the veteran 
showed no parotid bruits, dorsalis pedis and posterior tibial 
pulsations bilaterally were well palpable, multiple 
paresthesias in both toes perhaps due to nerve injury.  The 
letter also indicates that although his feet were well 
healed, the veteran continued to have discomfort and an 
inability to sit without having cramps.

A February 2000 VA medical record reflects that the veteran 
had had six surgeries, ulcers of the left foot and ganglion 
cysts.  He had peripheral vascular disease.  The medical 
record reflects that X-rays of the feet and ankle were within 
normal limits bilaterally.

A June 2000 VA examination report reflects that the veteran 
indicated that his major problem evolved around cramps which 
would come on for unexplained reasons, from which he obtained 
relief by walking.  The report reflects that physical 
examination of the veteran revealed: skin was warm with good 
texture and without ulceration or calluses; hair loss to the 
mid-shin down bilaterally; no evidence of fungal disease on 
the soles of the feet; no evidence of muscles wasting; some 
tenderness to deep palpitation over the small bones of the 
foot but no evidence of pain associated with the ankles.  The 
report reflects that the veteran wore elastic stockings and 
used a cane.  He had decreased sensory to the mid-shin down 
bilaterally, motor strength was 2 out of 2, and he was able 
to stand on his toes and heels but he had to do so with the 
assistance of the arms' balance.  The report contains an 
impression of residuals of cold injury.

A May 2000 letter from Dr. Bullock reflects that the veteran 
had continued problems with pain in his lower extremities 
with swelling, chronic deep venous thrombosis, and 
significant nerve damage in the lower extremities.  The 
letter reflects that veteran was on Jobst stockings, 
Neurontin, and Pletal.

A February 2001 VA examination report reflects that the 
veteran's peripheral vascular disease and peripheral 
neuropathy are secondary to his cold injury.  The symptoms 
attributable to his peripheral vascular disease were muscle 
cramps.  He had decreased sensation in both feet due to 
peripheral neuropathy.

A March 2001 letter from Dr. Kumar reflects that while the 
veteran's feet were well healed, he continued to have 
discomfort and was not able to sit without cramping.

Increased Rating Analysis

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The veteran initiated the current claim in June 1998.  In 
July 1998, the RO issued a rating decision, in which the 
veteran's disability rating for service-connected residuals 
of bilateral frozen feet was increased from 10 percent for 
each foot to 30 percent for each foot (with a 5.1% bilateral 
factor added), effective April 29, 1998, under Diagnostic 
Code 7122.

As of January 12, 1998, Diagnostic Code 7122 provided for a 
30 percent rating for cold injury residuals, with pain, 
numbness, cold sensitivity, or arthralgia, plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  No higher rating was 
assignable for cold injury residuals under Diagnostic Code 
7122.  A 20 percent rating was assigned for pain, numbness, 
cold sensitivity, or arthralgia, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts.  A 10 percent rating was assigned for pain, 
numbness, cold sensitivity, or arthralgia.  Amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy was to be separately evaluated under other 
diagnostic codes.  Each affected part (hand, foot, ear, nose) 
was to be evaluated separately and the ratings combined, if 
appropriate, in accordance with 38 C.F.R. §§ 4.25 and 4.26.  
See 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

This diagnostic code was revised, effective August 13, 1998.  
The revised criteria provide a 30 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 10 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  Again, one would separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
One would also separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under Diagnostic Code 
7122.  Also, each affected part (e.g., hand, foot, ear, nose) 
is evaluated separately and the ratings combined in 
accordance with 38 C.F.R. §§ 4.25 and 4.26. See 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2002).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for cold injury that were pending on August 
13, 1998, it is necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOGCPREC 11-97.  According to the cited opinion, when there 
is a pertinent change in a regulation while a claim is on 
appeal to the Board, the Board must take two sequential 
steps.  First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

The Board has reviewed the entire record and finds that 
neither the former nor the revised rating criteria for cold 
injury residuals are more favorable to the veteran. The 
rating criteria in effect from January 1998 and the revised 
August 1998 rating criteria both provide that each affected 
part will be rated separately and combined, with a maximum 30 
percent evaluation available (plus a bilateral factor added, 
if appropriate).  The revised criteria allows for 
additionally disabilities attributed as a residuals of the 
cold injury to be evaluated separately, as long as not used 
for the evaluation under Diagnostic Code 7122.  See also 
38 C.F.R. § 4.14 (2002).  As will be indicated later in this 
decision, the rating criteria effective in August 1998 does 
not allow for any added benefit to be afforded the veteran.  
Thus, neither criteria is be more favorable to the veteran.  

In the instant case, care must be taken not to assign a 
disability evaluation using the manifestations of post-
operative residuals of ganglion cysts of the feet.  The 
veteran initiated an increased rating for his service-
connected residuals of ganglion cysts of the feet in 
September 1998.  A rating decision, which continued his non-
compensable evaluation, was issued in July 2002.  The veteran 
was notified of this determination later that same month.  
The evidence of record does not indicate that the veteran, to 
date, has voiced disagreement with this determination.  As 
such, the Board does not have jurisdiction to review this 
issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2002).  

Additionally, the veteran was granted service connection for 
peripheral neuropathy via a September 2001 rating decision, 
and assigned a 10 percent disability evaluation for each foot 
effective May 3, 2000.  The February 2001 VA examination 
report specifically reflects that the veteran's decreased 
sensations are due to his peripheral neuropathy.  As such, 
the symptoms relating to decreased sensations will not be 
utilized to evaluate his cold injury residuals disability 
picture.  See 38 C.F.R. § 4.14 (2002).

In the instant case, the evidence of record reflects that the 
veteran's cold injury residuals to both feet are manifested 
by such things as peripheral vascular disease (muscle 
cramps), warm skin with good texture and without ulceration 
or calluses, hair loss to the mid-shin down bilaterally, no 
evidence of fungal disease on the soles of the feet, no 
evidence of muscles wasting, and the ability to stand on his 
toes and heels with the assistance of the arms' balance.  The 
evidence further reflects atrophy of the metatarsophalangeal 
joints and cocked up toes.  There was no pain on manipulation 
of the joints, but there was some stiffness in the toe 
joints.  Radiographic evidence of record reflects that there 
were no gross osseous or joint or soft tissue abnormalities 
of either foot.  For these manifestations of cold injury 
residuals, the veteran was assigned the maximum disability 
rating available in the Rating Schedule for evaluating cold 
injury residuals, 30 percent for each foot.  

As previously indicated, the veteran was also assigned a 10 
percent disability evaluation for peripheral neuropathy of 
each foot effective May 3, 2000.  Diagnostic Code 7122, Note 
1 (under both the prior and revised criteria) indicates that 
peripheral neuropathy should be separately evaluated.  The 
evidence of record includes a May 1998 VA consultation record 
that reflects an impression of peripheral neuropathy.  As 
such, the Diagnostic Code 7122 allows for a separate 10 
percent disability rating for peripheral neuropathy prior to 
May 3, 2000.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, 
Note 1 (1998); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 
8525 (2002).

In short, the evidence of record support a 30 percent 
disability rating for cold injury residuals of each foot and 
a 10 percent disability rating for peripheral neuropathy of 
each foot during the pendency of this claim.
 
VA regulations provide that "[t]he combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68 (2002).  Since the schedular 
criteria provide for a maximum 40 percent disability for the 
amputation of a leg below the knee, including amputation of 
the foot, under 38 C.F.R. § 4.71a, Codes 5165- 5167, a 
combined evaluation in excess of 40 percent for the veteran's 
right or left foot disability may not be granted under any 
provision.  As such, the preponderance of the evidence is 
against a disability rating in excess of 30 percent for cold 
injury residuals of the right and left foot and against a 
disability rating in excess of 10 percent for peripheral 
neuropathy of the right and left foot.  See 38 C.F.R. 
§ 38 C.F.R. §§ 3.102, 4.3, 4.68 (2002).

In reaching this decision, the Board has considered whether 
higher ratings would have been warranted for the veteran's 
cold injury residuals under alternative provisions, such as 
38 C.F.R. § 4.71a, pertaining to musculoskeletal 
disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, as the medical evidence reflects that the 
veteran experiences little loss of motion (limited 
dorsiflexion) and no muscle atrophy, even with consideration 
of the criteria set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59, 
the Board finds that application of any alternative provision 
would not be advantageous to the veteran.

The Board has also considered an extraschedular evaluation, 
but finds that the evidence of record in this case does not 
show that the veteran's service-connected cold injury 
residuals and peripheral neuropathy present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral for the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  For example, the 
record does not demonstrate that the veteran's disabilities 
markedly interfere with employment or that he has required 
frequent periods of hospitalization for this disability, nor 
has he so asserted.  The disability rating itself is 
recognition that the veteran's industrial capabilities are 
impaired due to his service-connected cold injury residuals.  
See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, the Board determines that referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

An increased rating for cold injury residuals, of both the 
right and left foot, is denied.

A 10 percent disability rating, but no more, for peripheral 
neuropathy of the right foot is warranted prior to May 3, 
2000, subject to the laws and regulations for the 
disbursement of VA benefits.

A 10 percent disability rating, but no more, for peripheral 
neuropathy of the left foot is warranted prior to May 3, 
2000, subject to the laws and regulations for the 
disbursement of VA benefits.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

